Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 Claims 1, 3-7, 9-13, and 15-18 are currently pending. 
Response to Arguments
Applicant’s amendments overcome rejection made under 112 (b), and it’s withdrawn.
Applicant’s arguments with respect to the rejection made under 101 have been fully considered but they are not persuasive.  Applicant argues that the claims “are not directed to a commercial agreement or business relationship” because its “directed to managing the creation of electronic/digital associations between items belonging to the same or different logical (i.e., computerized) groupings, updating a current logical grouping setting during execution of a delivery route based on a delivery device reading an item identifier and identifying the specific logical group (i.e., device used for scanning and identifying) to which the corresponding item is electronically associated, generating and transmitting notifications to multiple consignees for multiple items belonging to the particular logical grouping as triggered when the single item identifier that is electronically associated with Page 17 of 354835-1686-1382 v3  the particular logical group is read by a delivery device as being out for delivery during execution of a delivery route. Further, the claims are directed to changing the current logical grouping setting to during execution of the delivery route when a different item identifier is read by a delivery device, and further generating and transmitting notifications to multiple consignees for multiple items to another logical grouping electronically associated with the item, and so forth”.   Examiner respectfully disagrees with the applicant’s interpretation of the requirements under 35 USC 101 and the bounds of the claimed invention.  These are merely reciting an abstract idea except for the additional elements identified below. "[Business practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer." Electronic Comm. v. computer  is linking to a particular technological environment and the “scanning” using the driver device is used for an extra- solution activity for the data gathering/outputting (MPEP 2106.05(g)). See e.g. Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions required by the method claims."    Applicant further argues “The amended independent claims integrate the alleged abstract idea into a practical application because, among the additional features, the recited features improve on shipment notification technology.”   Examiner respectfully disagrees. The Claimed invention does not provide an improvement to the “shipment notification technology”. Sending batches of notifications to a user is abstract. Reading an item identifier is a process of data gathering,  sending notifications to customers is a process of data outputting, and the associating of the item identifier with a particular logical grouping for the same delivery route is a process of a data analysis. Applicant argues “ reduce the memory and processing requirements needed to generate the notifications by handling the processing for multiple items based on logical groups” Having a group identifier  or logical groups would speed up a manual method as well.
    Unlike Enfish and McRo, the claims here did not deal with specific improvement to computer capability. In Enfish, the claims are directed to improve how systems store and access data and McRo claims are directed toward allowing computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Furthermore, the Claim does not recite “prevents generating and transmitting superfluous notification”. The claim here don’t recite similar limitations as SiRF. The “reading by the driver device” is merely used for extra- solution activity for data gathering (MPEP 2106.05(g)) and does not integrate the abstract idea into a practical application and “during performance of the particular delivery route” which is generally linking the use of a judicial exception to a particular technological environment or a field of use and does not integrate it into a practical application. Moreover, If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. 
Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer- implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’)- (See PEG2019). 
Applicant argues that “This additional ordered combination of features improvement to an existing technological process for generating and sending electronic shipment notifications by updating the electronic settings for the current logical groupings during delivery routes based on a device reading identifiers for items, and sending subsequent batches of notifications for a plurality of items device reading identifiers for items and the current logical grouping”. Examiner respectfully disagrees. The updating, “setting the current logical grouping identifier from the first logical grouping identifier to the second logical grouping identifier” is merely a data manipulating.  See also Intellectual Ventures I LLC v. Capital One, 850 F.3d 1332 (Fed. Cir. 2017)-(organizing, displaying, and manipulating data of XML documents held ineligible).  Accordingly, the rejection is maintained. 
Applicant’s amendments overcome the rejections made under § 103 and they are is withdrawn.  The closest prior art identified does not teach or suggest the newly added limitations. Applicant’s amendments overcome the double patenting rejection, therefore its withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1, 3-7, 9-13, and 15-18 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of grouping shipping items for pickup and/or delivery services (as shown in the recited representative functions of the independent claims-   
for each of a first plurality of items associated with a particular delivery route, storing shipping data comprising (a) a first logical grouping identifier corresponding to a first logical grouping with which each of the first plurality of items is associated, (b) a respective item identifier for each of the first plurality of items, and (c) a first planned total time to deliver the first plurality of items; for each of a second plurality of items associated with the particular delivery route, storing shipping 
This qualifies as a method of organizing human activities because the limitations above are setting forth non-technical particulars of a commercial agreement or business relationship between people to notify customers about pickup and/or delivery services (i.e., in the terminology of the 2019 Updated Guidance, commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). The claims do not go beyond collecting and analyzing data on a generic device. Additionally, a human being could mentally perform much of the process, the claim recites (steps of observation and evaluation). 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One, 850 F.3d 1332 (Fed. Cir. 2017)—organizing, displaying, and manipulating data of particular documents; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results. The claims are also similar to the abstract ideas held to be nonstatutory by Secured Mail Solutions v. Universal Wilde, No. 2016-1728 (Fed. Cir. Oct. 1, 2017). Both are directed to communicating information about a mail object using personalized marking. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no 
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (“ processor”, “memory”,“ electronically storing”, “computer-program medium”, “non-transitory computer- readable storage medium”, “user interface of a display device”, -all recited at a high level of generality ). Although they have and execute instructions to perform the abstract idea itself (e.g. “program code” and “computer program”) this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”.   Additionally, the claims recite “reading by the driver device”- this is merely used for extra- solution activity for data gathering/outputting (MPEP 2106.05(g)) and does not integrate the abstract idea into a practical application.  The claims recite “during performance of the particular delivery route” which is generally linking the use of a judicial exception to a particular technological environment or a field of use and does not integrate it into a practical application. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves . See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements “ processor”, “memory”,“ electronically storing”, “computer-program medium”, “non-transitory computer- readable storage medium”, “user interface of a display device”,  see published Specification Par.18, Embodiments of the present invention may be implemented in various ways, including as computer program products that comprise articles of manufacture.par.22, it should be understood that each block of the block diagrams and flowchart illustrations may be implemented in the form of a computer program product, an entirely hardware embodiment, a combination of hardware and computer program products, and/or apparatus, systems, computing devices, computing entities, and/or the like carrying out instructions, operations, steps, and similar words used interchangeably (e.g., the executable instructions, instructions for execution, program code, and/or the like) on a computer--6- readable storage medium for execution. For example, retrieval, loading, and execution of code may be performed sequentially such that one instruction is retrieved, loaded, and executed at a time. In some exemplary embodiments, retrieval, loading, and/or execution may be performed in parallel such that multiple instructions are retrieved, loaded, and/or executed together.  par.34-38, Par.42-84, Par.40, the carrier computing system 105 may also include or be in communication by the driver device”- see specification, (Par.46, The user input interface can comprise any of a number of devices allowing the customer computing entity 110 to receive data, such as a keypad 418 (hard or soft), a touch display, voice/speech or motion interfaces, scanners, readers, or other input device. In embodiments including a keypad 418, the keypad 418 can include (or cause display of) the conventional numeric (0-9) and related keys (#, *), and other keys used for operating the customer computing entity 110 and may include a full set of alphabetic keys or set of keys that may be activated to provide a full set of alphanumeric keys. Par.25). The Claims recite “during performance of the particular delivery route” see specification: par.72, The one or more notifications / messages and / or delivery notifications / messages may be triggered based on preferences identified by the customer (e.g. 48 hours before delivery , 24 hours before delivery , 8 hours before delivery,4 hours before delivery,  2 hours before delivery , 1 hour before delivery , 30 minutes before delivery , 15 minutes before delivery , when the driver enters a geofence or other designated area , and / or the like ) . In some cases, the notifications / messages can be defined as countdown messages. For example, the carrier system 100 may send a series of notifications / messages based on logical groupings in accordance with triggering events (e.g., using logical grouping identifiers), Par.80). The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
	The Federal Circuit has recognized that "an invocation of already-available computers 
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e .g. using computers to communicate data). 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Levis (US-20060235739-A1) , Method for dynamically updating a dispatch plan
Baldassari (US-20070012602-A1), Package Sortation and Delivery Using Radio Frequency Identification Technology.

Naghshineh (US-20120047086-A1), Method for routing a vehicle. 
Yaqub ( US-20080275643-A1), Method for route planning. 
Bloom ( US-20020130065-A1), Method for parcel delivery. 
Dispatch and Routing Policies Handbook M-22 – United States Postal Office. American Postal Workers Union. d1ocufyfjsc14h.cloudfront.net/sites/default/files/m-22_dispatch_and_routing_pollicies_7-13.pdf. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628